DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/8/2021 has been entered.

 Claim Objections
Claim 160 is objected to because of the following informalities:  in line 4 there is improper punctuation with “;,”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 160-163, 171, 177 and 198 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs (US 4,260,061) in view of Hamming (US 2003/0230504).
Regarding claim 160, Jacobs discloses a flexible material for a flexible package, comprising: a first sheet (3) comprising an opening panel region (Fig. 7, top), the opening panel region comprising an opening boundary defining an opening (59) to be formed in the package for accessing an interior volume of the package; a second sheet (5) in the opening panel region, and a third sheet (Fig. 6, between 51 and 53; or, col. 2, ll. 27-32 - multiply) secured to at least a portion of the first sheet in the opening panel region, wherein the second sheet is secured to either (i) at least a portion of the first sheet in the opening panel region or (ii) at least a portion of the third sheet in the opening panel region, and wherein: the opening boundary is defined by lines of reduced strength (47) in the first and third sheets, the second sheet comprises a line of reduced strength (39) defining a flap, such that the flap is configured to separate from a remaining portion of the second sheet at the line of reduced strength to expose the opening, the opening panel region further comprises first and second opposed boundaries (at 51) configured to define first and second edges of the panel of the package having the opening, the third sheet at least partially overlaps with one or both of the first and second boundaries of the opening panel region (Fig. 6). See Figs. 6-7. Jacobs does not disclose a line of reduced strength on the third sheet. 
Hamming, which is drawn to a package, discloses a sheet that comprises a line of reduced strength (66a) at one or both of a first and second boundaries of a opening panel region. See Figs. 8 and 10. Thus, it would have been obvious at the time 
Regarding claim 161, Jacobs discloses a first region of the third sheet overlapping with a first boundary of at least an opening panel region and a second region of the third sheet overlapping with a second boundary of the at least opening panel region, and the first and second regions of the third sheet are not contiguous. See Fig. 6. 
Regarding claim 162, wherein the first sheet further comprises a wall region arranged adjacent to the opening panel region, wherein the wall region is configured to define a wall of the package, and a portion of the third sheet is secured to a portion of the first sheet in the wall region. See Figs. 6-7.   
Regarding claim 163, the wall region comprises first and second opposed boundaries configured to define 4Application No. Not Yet AssignedDocket No.: 31332/47193ADIV edges of the wall, a portion of the third sheet at least partially overlaps one or both of the first and second boundaries, and third sheet comprises a line of reduced strength in the portion of the third sheet at least partially overlapping with the first and/or second boundaries. See Figs. 6-7.  
Regarding claim 171, at least a portion of the second sheet is releasable secured to at least a portion of the first sheet. See Fig. 7. 
Regarding claim 177, the first sheet can be disposed between the second and third sheets.
Regarding claim 198, the first sheet comprises first and second wall regions and a tuck folding region (Fig. 7, at 51) adjacent to the second wall region, such that a 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREK J BATTISTI/Primary Examiner, Art Unit 3734